Citation Nr: 0912485	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from 
January 1946 to November 1947.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 75; 
prostate cancer was certified as the cause of death and bone 
metastasis, urethral obstruction and renal failure were 
certified as other significant conditions contributing to 
death.

2.  It is not shown that the Veteran incurred any radiation 
exposure as a result of his participation in Operation 
Crossroads in service.    

3.  Prostate cancer did not become manifest in service or for 
many years thereafter, and there is no competent evidence 
that links the Veteran's prostate cancer to service or to any 
of the Veteran's service-connected disabilities.  

4.  During his lifetime the Veteran had established service 
connection for hearing loss and disability of the right 
finger; it is not shown either of these disabilities caused, 
or contributed to cause, his death.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the cause of the Veteran's death are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Although the appellant was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted. 

Although the notice provided did not fully conform to the 
specific requirements outlined by the Court of Appeals for 
Veteran's Claims (Court) in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the appellant was not prejudiced by this lack of 
specificity.  She has shown through her contentions that she 
has actual knowledge of what needs to be established to 
substantiate her particular claim for service connection for 
the cause of death (i.e. that the Veteran's death causing 
prostate cancer was related to actual radiation exposure in 
service).  Thus, the Board finds that more specified notice 
to the appellant would not have resulted in any additional 
evidence being produced.  Accordingly, the lack of more 
specified notice did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice provided and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.  The RO also appropriately 
obtained a radiation dose estimate from the Defense Threat 
Reduction Agency (DTRA).  Additionally, the Board has also 
considered whether a VA medical opinion is necessary for 
proper adjudication of the appellant's claim.  In the instant 
case, the record contains no competent evidence suggesting 
that the disability, which caused the Veteran's death 
(prostate cancer), became manifest in service or was related 
to service or to a service connected disability.  Also, there 
is no competent evidence of record indicating that the 
Veteran incurred any actual radiation exposure in service.  
Accordingly, a VA opinion would not help substantiate the 
appellant's claim because the medical professional providing 
it would not have any appropriate documentation that could 
provide a basis for finding a relationship between the 
Veteran's death and his military service.  Accordingly, a VA 
examination is not necessary.  See 38 U.S.C.A. § 5103(A)(a), 
Dela Rosa v. Peake, 515 F.3d, 1319, 1322 (Under § 5103A(a), 
the Secretary only needs to make reasonable efforts to assist 
a claimant in obtaining a medical opinion when such opinion 
is necessary to substantiate the claimant's claim for a 
benefit).

The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The appellant is not prejudiced by the Board's 
proceeding with appellate review. 

II.  Factual Background

Service treatment records do not show any diagnosis of, or 
treatment for prostate cancer or any other prostate related 
problems, nor do they show and treatment or diagnosis of any 
other type of cancer.  On November 1947 separation 
examination the genito-urinary system was found to be normal 
and no cancer or prostate-related abnormalities were noted.

A February 1948 rating decision awarded service connection 
for limited flexion of the proximal interphalangeal joint of 
the 3rd digit of the right hand, assigning a non-compensable 
rating.

An October 1994 private pathology report shows that the 
Veteran had a lesion in the left forearm from which a 
squamous cell carcinoma was completely excised.  

An October 1997 private biopsy of the prostate produced a 
finding of right  prostatic adenocarcinoma, gleason grade 
7/10 and left prostatic adenocarcinoma, gleason grade 7/10.    

In an April 2002 statement the Veteran indicated that in 
April 1946 he was transferred aboard the USS Shangri-La.  
Shortly thereafter, he stated, the ship was assigned to take 
part in Operation Crossroads, the atomic bomb testing at 
Bikini Atoll.  The Shangri-La's mission, according to the 
veteran, was to launch radio-controlled planes.  He indicated 
that the radio planes were controlled by a mother plane, 
which guided them through the mushroom cloud after the 
blasts.  After the blasts, he noted, the radio-controlled 
planes returned to the island of Roi and the mother planes 
returned to and landed on the Shangri-La.

The Veteran was assigned to the V.I.A. division that operated 
the arresting gear and his duties included repair and upkeep 
of the equipment, operating a control station and running 
tail hooks.  At that time, he noted, the tail hooks had to be 
manually shoved back into the planes.  He stated that on the 
days of the bomb tests he wore leather gloves when running 
the tail hooks and after each plane had landed and been 
unhooked, his gloves were tested for radiation by a Geiger 
counter on the catwalk.  He indicated if the gloves were 
"hot" (he noted that most were), they were thrown over 
board.  He stated that on the Able test day the Shangri-La 
was operating at a distance of 44 miles from the target area 
and on Baker day the distance was 14 miles.  

The Veteran noted that he had had two skin cancers removed, 
one in the 1960s from his face, and one about 10 years later 
from his wrist.  In 1971 it was detected that he had a 
Horner's Syndrome where one eye was dilated and the other was 
not and he was perspiring on one side of his head and not the 
other.  He was hospitalized for about 7 to 10 days and had a 
battery of tests, but they were all inconclusive.  He stated 
that the neurologist at the time was sure the problem had 
been caused by some growth in the chest area or above.  

Sometime in 1997 the Veteran received a biopsy and it was 
determined that he had cancer.  He then received radiation 
treatment.  Later in late 1998/early 1999 his PSA level had 
risen to the high 30s.  He received treatment starting in 
January 1999 and had been under constant care since then.  He 
noted that he could not say that the testing on Bikini Atoll 
had an affect on him but he also could not say that it did 
not have an affect on him.    

VA progress notes from 2000 to 2003 show ongoing treatment 
for prostate cancer.  A July 2001 note indicates that the 
Veteran was diagnosed as having prostate cancer in 1998.  A 
February 2003 bone scan report shows findings consistent with 
metastatic cancer.            

In an August 2002 Pacific Proving Grounds Test Participant 
Questionnaire the Veteran indicated that he served on the 
flight deck of the U.S.S. Shangri-La at the time of the 
nuclear testing detonations during Operation Crossroads.  The 
average time he spent topside during this time was 8 hours 
per day.  During each test detonation he was located on the 
flight deck and when he was involved in plane recovery 
activity he did wear gloves and goggles for protection.  

A December 2002 assessment from the Defense Threat Reduction 
Agency (DTRA) found that a scientific dose reconstruction 
indicated that the Veteran would have accrued a probable dose 
of 0.0 rem gamma.  His dose to the skin (face and hands) 
would have also been 0.0 rem.   The assessment also noted 
that application of the methodology in a reconstruction 
report entitled Low Level Internal Dose Screen-Oceanic tests 
indicated that the Veteran's 50 year committed dose 
equivalent to the prostate was 0.0 rem.  

An April 2003 rating decision granted service connection for 
hearing loss and assigned a 50 percent rating.  

A June 2003 private biopsy showed a metastatic adenocarcinoma 
consistent with prostatic origin.  The diagnosis was prostate 
cancer and paraaortic retroperitoneal mass.  

In a January 2004 letter to the Veteran the RO indicated that 
VA had identified his claim for service connection based on 
radiation exposure in service as one that required a revised 
radiation dose estimate.  Accordingly, the RO was going to 
seek a revised estimate from the DTRA.  

The RO also received a history of the USS Shangri-La during 
Operation Crossroads from DTRA in January 2004.  The history 
indicates that control and drone planes involved with the two 
nuclear tests, Shot Able and Shot Baker, took off from the 
ship and that some of the control planes also landed on the 
ship after the tests.  It also indicates that the control 
aircraft associated with Shot Able remained a safe distance 
from the detonation while directing the drones via radio 
control.  Additionally, the history notes that three 
different groups of individuals wore badges aboard the 
Shangri-La: actual crewmembers, aviation personnel 
temporarily stationed on the Shangri-La and other official 
personnel temporarily stationed on the ship.  Of these 
individuals only the aviation personnel were found to have 
any radiation exposure and the levels recorded were 
relatively low.  

A January 2004 private progress note shows a pertinent 
diagnostic assessment of squamous carcinoma.  It was noted 
that the Veteran had had a biopsy, which showed the skin 
cancer on his left forearm.  He also had a few rough areas on 
his face that he wanted evaluated.  

In a March 2004 statement the Veteran indicated that his 
cancer of the left forearm was first removed in October 1994 
and then again in January 2005.  

The Veteran's December 2004 Death Certificate indicates that 
his underlying cause of death was prostate cancer.  Other 
significant conditions contributing to death included bone 
metastasis, urethral obstruction and renal failure.  

In a January 2005 letter the appellant indicated that the 
Veteran had felt that his prostate cancer was the result of 
being exposed to radiation while serving on the USS Shangri-
La. 

In a March 2005 letter, the DTRA noted that it had verified 
the Veteran's participation in Operation Crossroads, the 
nuclear weapons testing conducted at Bikini Atoll in July 
1946.  It also had compiled a scenario of participation and 
potential radiation exposure or the Veteran.  The scenario 
noted that when Shot Able (i.e. the first weapons test 
performed during Operation Crossroads) was detonated at 0900 
on July 1, 1946, the USS Shangri-La was 44 nautical miles 
southeast from surface zero and had launched aircraft to 
support the Able operations.  When Shot Baker was detonated 
the ship was approximately 40 nautical miles southeast from 
surface zero and had again launched aircraft for test 
support.  The scenario then found that personnel aboard the 
USS Shangri-La were at distances too far from each detonation 
to be exposed to initial radiation because of the absorption 
of the radiation by the atmosphere after Shot Able and the 
absorption of the radiation by the ocean water and the 
atmosphere after Shot Baker.    

Additionally, it was noted that following Shot Able the USS 
Shangri-La did anchor in Bikini Lagoon for two brief periods 
during July 3rd and July 14th to 15th.  Based on the berthing 
locations of the ship and the times after the Able detonation 
that it was in Bikini Lagoon, personnel aboard ship were not 
exposed to measurable levels of radiation from neutron 
activated lagoon water or structural materials in target 
ships.  Following Shot Baker, the USS Shangri-La did not 
enter Bikini Lagoon and thus, none of the personnel aboard 
the ship were exposed to contaminants from the detonation.  

In an undated letter to DAV, which was also submitted to VA, 
the appellant indicated that she had come to the conclusion 
that the Veteran was not wearing a radiation badge during 
Operation Crossroads and this was why he was found not to 
have any radiation exposure.  After talking with some other 
servicemen who were on the USS Shangri-La at the time, 
however, she knew that the men had been exposed to radiation, 
which in turn had caused cancer.  

In a response to the March 2005 scenario by the DTRA the 
appellant indicated that she did not agree with the findings 
and wanted her disagreement considered in arriving at an 
estimate for the dose of radiation received by the Veteran 
during Operation Crossroads.  She noted that she had been 
informed by DAV that additional methods had been developed to 
measure radiation on the ship.  She had also spoken with the 
director of the Atomic Veteran's Association who confirmed 
that the fallout from Operation Crossroads was all over the 
Veteran's ship.     

In an October 2005 radiation dose assessment, the DTRA did 
not find that the Veteran was exposed to any radiation as a 
result of his participation in Operation Crossroads.  DTRA 
estimated that the Veteran was exposed to 0.0 rem of gamma 
and neutron radiation and 0.0 rem of internal radiation to 
the prostate.  The upper bound estimated dose for all types 
of radiation were also found to be 0.0 rem.  The assessment 
found that the Veteran was not exposed to any initial 
radiation during Shots Able or Baker as the ship was 44 
nautical miles away from Able and 40 nautical miles away from 
Baker.  He also was not exposed to any residual gamma 
radiation while aboard ship as the ship had anchored well 
outside the pool of contaminated lagoon water when it entered 
the Bikini Atoll lagoon on July 3rd after Shot Able and the 
area of radioactivity had completely dissipated by the time 
the ship again entered the lagoon on July 14th.  

Even assuming the Veteran was granted liberty during the two 
brief periods the USS Shangri La was anchored in the lagoon, 
the dose assessment found that he would not have been exposed 
to radiation as Shot Able did not deposit fallout on Bikini 
Island and due to the limited amount of water activated by 
the detonation, personnel given shore liberty did not accrue 
a dose from recreational activities prior to the Baker 
detonation.   In addition, the Veteran was not exposed to 
residual gamma radiation aboard ship following shot Baker as 
the USS Shangri-La did not return to Bikini Lagoon after the 
shot.  Further, because the Veteran was not exposed to 
measurable levels of residual gamma radiation during 
Operation Crossroads, he did not accrue any internal dose to 
his prostate or any other organ.  The Veteran's potential for 
exposure was based on his recollections, service records, 
operational documents and reports, and scientific principles 
and studies.   

In an August 2008 statement the appellant's representative 
argued that the benefit of the doubt should go to the 
appellant.  The representative noted that none of the crewman 
wore badges during the Baker detonation according to the DTRA 
report.  Thus, DTRA could not say with certainty whether the 
Veteran had any radiation exposure.  The representative also 
noted that the Veteran had had 3 different cancers that no 
other people in his family had had, thus tending to indicate 
that his cancer was due to radiation exposure.  

III.  Law and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection for a chronic disease (to include prostate cancer) 
may be established on a presumptive basis if such disease is 
shown to have been manifested to a compensable degree within 
a year following the Veteran's discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for Veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.311 if certain conditions are 
met.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed Veteran" means a 
Veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the Veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.   Analysis

As noted above, service connection for the cause of death is 
warranted if it is established that the Veteran died from a 
service-connected disability.  38 C.F.R. § 3.312.  The 
appellant essentially asserts that the Veteran's death 
causing prostate cancer was related to his military service 
as it resulted from his exposure to radiation in service.  
Accordingly, the Board will review the available methods to 
establish entitlement for service connection on the basis of 
radiation exposure to determine whether the Veteran's death 
causing prostate cancer can be considered as due to radiation 
exposure in service.      

The record does show that the Veteran participated in a 
radiation risk activity in service, Operation Crossroads.  
The Veteran's death causing prostate cancer is not a disease, 
however, for which presumptive service connection can be 
awarded on the basis of participation in radiation risk 
activity alone.  See 38 C.F.R. § 3.309(d)(2).  The Board also 
notes that the other cancer shown by the record, squamous 
cell carcinoma, is also not subject to this presumption.  Id.  
Accordingly, service connection for the cause of death is not 
warranted based solely on the Veteran's participation in 
radiation risk activity in service.    

Entitlement to service connection on the basis of exposure to 
ionizing radiation on a basis other than under 38 C.F.R. § 
3.309(d)(2) requires a showing of actual exposure to such 
radiation.  38 C.F.R. § 3.311.  In the instant case, however, 
it is not shown that the Veteran was actually exposed to any 
ionizing radiation.  Notably, the October 2005 DTRA dose 
estimate shows 0.0 rem of exposure to gamma, neutron and 
internal radiation and there is no other competent evidence 
of record indicating that the Veteran actually had any 
radiation exposure.  Consequently, there is no basis for 
awarding service connection for prostate cancer on the basis 
of radiation exposure under 38 C.F.R. § 3.311 or on a direct 
basis.

The appellant asserts that the Veteran actually was exposed 
to radiation during his participation in Operation 
Crossroads, indicating that other methods exist for measuring 
radiation exposure and that she had spoken to other 
servicemen and the Director of the Atomic Veteran's 
Association who confirmed that the Veteran would have been 
exposed to radiation aboard ship.  In the absence of any 
documentary evidence tending to show such exposure, however, 
the Board has no basis for discounting the DTRA estimate of 
0.0 rem exposure.  The Board notes that this estimate 
specifically took into account a history of the activities of 
the Shangri-La and its crewmembers, including whether crew 
members and other personnel aboard the Shangri-La wore badges 
and the readings that were obtained from the badges.  Thus, 
although it cannot be determined with absolute certainty that 
the Veteran did not incur radiation exposure (as the 
Veteran's representative points out), the Board must make a 
determination based on the evidence of record.  As that 
record contains a detailed dose estimate indicating 0 rem 
exposure and no contrary estimates, the weight of the 
evidence establishes that the Veteran was not exposed to 
radiation during Operation Crossroads. 

The Board has also considered whether service connection for 
the cause of death could be awarded under any other theory of 
entitlement.  In this regard, the Veteran's service treatment 
records are negative for any clinical reference to prostate 
cancer, prostate problems or other forms of cancer.  The 
record then does not contain any reference to prostate cancer 
until 1997 approximately 50 years after service.   Moreover, 
none of the post-service medical records contain any 
indication that the Veteran's death causing prostate cancer 
noted so many years after the Veteran's separation from 
active service, was related to such service.  A lengthy 
interval of time between service and initial post-service 
manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Accordingly, there is no basis for awarding service 
connection for the cause of death for prostate cancer on a 
direct basis or on the basis of the chronic disease 
presumption.  38 C.F.R. §§ 3.303, 3.307, 3.309.   

Although the appellant contends that the Veteran's death 
causing prostate cancer is related to service, as a layperson 
she is not competent to provide a medical opinion regarding 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Additionally, there is no evidence of record 
indicating any relationship between the Veteran's service 
connected disabilities of hearing loss and right finger 
disability and his death and no indication that the 
conditions, which were certified to contribute to his death 
(i.e. bone metastasis, urethral obstruction and renal 
failure), were in any way related to his military service.     

Given that it is not established that the Veteran incurred 
any exposure to ionizing radiation in service; given that the 
Veteran's death causing prostate cancer did not become 
manifest within one year of separation from service; and 
given that neither the prostate cancer nor any of the 
conditions that contributed to his death are shown to be 
related to his service, the preponderance of the evidence is 
against this claim and it must be denied.



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


